                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA


ALASKA RAILROAD CORPORATION,

                         Plaintiff,                      Case No. 3:20-cv-00232-JMK

       vs.
                                                              ORDER RE
FLYING CROWN SUBDIVISION                                 MOTION TO INTERVENE
ADDITION NO. 1 AND ADDITION NO.
2 PROPERTY OWNERS
ASSOCIATION,

                         Defendant.




                Before the Court is a motion to intervene or, in the alternative, participate as

amici curiae (the Motion) filed by ENSTAR Natural Gas Company, a division of SEMCO

Energy, Inc., and Alaska Pipeline Company (collectively, ENSTAR). 1 Plaintiff, Alaska

Railroad Corporation, opposed the Motion at Docket 31 2; ENSTAR replied. 3 Defendant,

Flying Crown Subdivision Addition No. 1 and Addition No. 2 Property Owners

Association (Flying Crown), filed a response in non-opposition. 4




        1
          Docket 24.
        2
          However, Plaintiff does not oppose ENSTAR’s request to participate as amici curiae. See
Docket 31 at 9.
        3
          Docket 37.
        4
          Docket 32.



            Case 3:20-cv-00232-JMK Document 52 Filed 03/23/21 Page 1 of 7
                                        I.      BACKGROUND

                 On September 21, 2020, Alaska Railroad Corporation filed an action to quiet

title to its interest in a right-of-way (“ROW”) crossing Flying Crown’s property. 5

ENSTAR seeks to intervene as a defendant, both as a matter of right and permissively

under Rule 24 of the Federal Rules of Civil Procedure. 6 ENSTAR alleges that it has entered

into agreements for transportation corridor permits with Alaska Railroad Corporation in

order to secure rights-of-way for ENSTAR’s natural gas transmission pipelines. 7

ENSTAR has objected to Alaska Railroad Corporation’s authority to charge rents under

Permit 7615, asserting that Alaska Railroad Corporation “does not have authority over any

right, title or interest in property that is transferred to it via the Alaska Railroad Transfer

Act (ARTA) when that right, title, or interest was not vested in the United States at the time

of transfer.” 8 ENSTAR argues the legal issues in the present title dispute (i.e., Alaska

Railroad Corporation’s “claim to an exclusive use easement”) apply to its separate permit

dispute with Plaintiff and seeks restitution for rents it believes it has unlawfully paid. 9

                                          II.    DISCUSSION

A.      Intervention As Of Right

                 Federal Rule of Civil Procedure 24(a)(2) gives a party a right to intervene

when “[o]n a timely motion,” the applicant “claims an interest relating to the property or


         5
           Docket 1.
         6
           Docket 25 at 5, 12.
         7
           Id. at 3.
         8
           Id. at 4 (internal quotations omitted).
         9
            Id. at 10, 16. ENSTAR states: “In the same manner that the Railroad relies on a claimed
exclusive use easement in this quiet title action against Flying Crown, the Railroad has required ENSTAR
to obtain a permit and pay rent to run its gas lines.” Id. at 10.

Alaska RR Corp. v. Flying Crown Subdivision                                 Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                     Page 2
             Case 3:20-cv-00232-JMK Document 52 Filed 03/23/21 Page 2 of 7
transaction that is the subject of the action, and is so situated that disposing of the action

may as a practical matter impair or impede the movant’s ability to protect its interest, unless

existing parties adequately represent that interest.” 10 Further,

                 [t]he Ninth Circuit requires an applicant for intervention as of
                 right under Fed. R. Civ. P. 24(a)(2) to demonstrate that (1) it
                 has a significant protectable interest relating to the property or
                 transaction that is the subject of the action; (2) the disposition
                 of the action may, as a practical matter, impair or impede the
                 applicant’s ability to protect its interest; (3) the application is
                 timely; and (4) the existing parties may not adequately
                 represent the applicant’s interest. 11

Although given liberal construction in favor of applicants, “failure to satisfy any one of the

requirements is fatal to the application, and we need not reach the remaining elements if

one of the elements is not satisfied.”12

                 While the parties agree that ENSTAR’s Motion is timely, the Court cannot

find that ENSTAR has demonstrated a significant protectable interest relating to the

property or transaction that is the subject of this action. “An applicant for intervention has

a significantly protectable interest if the interest is protected by law and there is a

relationship between the legally protected interest and the plaintiff’s claims.” 13 ENSTAR

asserts that it “has a protectable interest in running its gas lines without paying the Railroad

to access property that the Railroad lacks a legal right to control” and in “recovering in



        10
            Also, under Fed. R. Civ. P. 24(a)(1), a movant “is given an unconditional right to intervene by
a federal statute;” however, the Court is unaware of, and ENSTAR has not pointed to, any federal statute
that gives it an unconditional right to intervene.
        11
            Chamness v. Bowen, 722 F.3d 1110, 1121 (9th Cir. 2013) (citing United States v. Alisal Water
Corp., 370 F.3d 915, 919 (9th Cir. 2004)).
        12
            Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009) (citation omitted).
        13
            Alisal Water Corp., 370 F.3d at 919.

Alaska RR Corp. v. Flying Crown Subdivision                                     Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                         Page 3
             Case 3:20-cv-00232-JMK Document 52 Filed 03/23/21 Page 3 of 7
restitution from the Railroad when it has continued to require rent despite ENSTAR’s

protest.” 14 However, ENSTAR has “no claim to the specific parcel that is the subject of

the Railroad’s quiet title action against Flying Crown[.]” 15 Indeed, ENSTAR does not have

to claim a right to the contested property to intervene. 16 However, it must claim an interest

related to the property which is the subject of this action. ENSTAR has asserted no such

interest. Instead, ENSTAR appears to seek a favorable ruling for Flying Crown and apply

that legal precedent to its own contested permit on a separate parcel of land. While there

likely will be common questions of law, the outcome of this particular quiet title action

will not necessarily impact ENSTAR’s asserted protectable interest, i.e., its permit or any

restitution to which it claims it is entitled.17 Although a permit may be a legally protectable

interest, ENSTAR has not established a relationship between Alaska Railroad

Corporation’s quiet title action and its specific permit. The Court therefore finds ENSTAR

has failed to establish the first requirement under Fed. R. Civ. P. 24(a)(2), and will not

permit intervention as a matter of right.




        14
             Docket 25 at 10.
        15
             Id.
          16
             United States v. Carpenter, 526 F.3d 1237, 1240 (9th Cir. 2008) (“To the extent that the United
States is arguing that intervenor-appellants lack any interest in the quiet title action, we believe that position
is foreclosed by our prior opinion, in which we held that the intervenors were entitled to intervene because
they had the requisite interest in seeing that the wilderness area be preserved for the use and enjoyment of
their members.).
          17
             Prescott, Trustee of Fountainhead Global Trust v. Comm’r of Internal Revenue, No. CV. 05-
834-AS, 2005 WL 8176883, *6 (D. Or. Nov. 15, 2005) (“Applicants cannot claim that a disposition in this
quiet title action will impair or impede their ability to protect their interest when they have no significantly
protectable interest in [the property] in the first place.”).

Alaska RR Corp. v. Flying Crown Subdivision                                         Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                             Page 4
             Case 3:20-cv-00232-JMK Document 52 Filed 03/23/21 Page 4 of 7
B.      Permissive Intervention

                 ENSTAR argues it also should be granted permissive intervention under Fed.

R. Civ. P. 24(b). “Permissive intervention is committed to the broad discretion of the

district court”; 18 however, a movant first must show: “(1) an independent ground for

jurisdiction; (2) a timely motion; and (3) a common question of law and fact between the

movant’s claim or defense and the main action.” 19 “Where a putative intervenor has met

these requirements, the court may also consider other factors in the exercise of its

discretion, including ‘the nature and extent of the intervenors’ interest’ and ‘whether the

intervenors’ interests are adequately represented by other parties.’” 20 The Court also must

consider “whether the intervention will unduly delay or prejudice the adjudication of the

original parties’ rights.” 21

                 Alaska Railroad Corporation argues ENSTAR, as a permittee, should not be

granted permissive intervention because it “does not have standing to challenge [Alaska

Railroad Corporation’s] title to the ROW,” and thus does not satisfy the first step.22

ENSTAR contends that because the claim brought by Alaska Railroad Corporation is

grounded in federal question jurisdiction, its intervention will not “inappropriately enlarge




        18
            Orange Cty. v. Air California, 799 F.2d 535, 539 (9th Cir. 1986).
        19
            Freedom from Religion Found., Inc., v. Geithner, 644 F.3d 836, 843 (9th Cir. 2011). Permissive
intervention also may be granted where a movant “is given a conditional right to intervene by a federal
statute;” however, the Court is unaware of, and ENSTAR not pointed to, any federal statute that gives
ENSTAR a conditional right to intervene. See Fed. R. Civ. P. 24(b)(1)(A).
         20
            Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 955 (9th Cir. 2009) (citing Spangler
v. Pasadena City Bd. Of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977)).
         21
            Fed. R. Civ. P. 24(b)(3).
         22
            Docket 31 at 7–8.

Alaska RR Corp. v. Flying Crown Subdivision                                   Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                       Page 5
             Case 3:20-cv-00232-JMK Document 52 Filed 03/23/21 Page 5 of 7
or impermissibly alter the Court’s jurisdiction.” 23 But even if the Court could find an

independent basis for jurisdiction over ENSTAR’s claims, those claims bring with them

entirely new questions of fact and law relating to the tracts of land ENSTAR’s natural gas

transmission lines inhabit. Additionally, ENSTAR seeks to bring an entirely new claim

for restitution for the rents it has paid to Alaska Railroad Corporation to access the ROW

under a permit. 24 ENSTAR also rightly notes that its claims will deal with subsurface

rights, not presently as issue in this case. Allowing ENSTAR to interject claims related to

its permit will complicate this litigation’s case management. 25 The Court, therefore, will

decline to exercise its discretion in granting permissive intervention.

                 In light of the foregoing, ENSTAR will not be permitted to intervene under

Rule 24.

C.      Amici Curiae

                 ENSTAR alternatively requests to “participate as amici curiae and to file

memoranda addressing positions taken by the parties in dispositive motions, including

filing an amicus brief in opposition to the Railroad’s summary judgment motion.” 26 Alaska

Railroad Corporation and Flying Crown do not oppose ENSTAR’s participation in this

capacity. 27 “The district court has broad discretion to appoint amici curiae[,]”28 and


        23
           Docket 25 at 15. The Court notes that in federal-question cases, the jurisdictional grounds
requirement only drops away when the proposed intervenors “bring[] no new claims.” Freedom from
Religion Found., 644 F.3d at 844. Here, ENSTAR seeks to bring several new claims.
        24
           Docket 25 at 10.
        25
           See Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998) (denying permissive intervention
when “allowing intervention would only serve to undermine the efficiency of the litigation process.”).
        26
           Docket 24 at 2–3.
        27
           See Dockets 31 at 9; 32 at 1–2.
        28
           Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982) (overruled on other grounds).

Alaska RR Corp. v. Flying Crown Subdivision                                 Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                     Page 6
             Case 3:20-cv-00232-JMK Document 52 Filed 03/23/21 Page 6 of 7
                 should normally be allowed when . . . the amicus has an interest
                 in some other case that may be affected by the decision in the
                 present case, or when the amicus has unique information or
                 perspective that can help the court beyond the help that the
                 lawyers for the parties are able to provide[.]29

Here, the Court finds that ENSTAR has shown it is able to provide information that will

be helpful to the Court in determining the scope of Alaska Railroad Corporation’s rights,

and in interpreting ARTA. Accordingly, the Court grants ENSTAR leave to participate as

amici curiae.

                                        III.   CONCLUSION

                 Therefore, IT IS HEREBY ORDERED that ENSTAR’s Motion to Intervene

at Docket 24 is GRANTED to the extent that it is allowed to participate as amici curiae

and DENIED to the extent that it is granted intervention.

                 IT IS SO ORDERED this 23rd day of March, 2021, at Anchorage, Alaska.


                                                             /s/ Joshua M. Kindred
                                                            JOSHUA M. KINDRED
                                                           United States District Judge




        29
           Washington v. DeVos, No. 2:20-CV-0182-TOR, 2020 WL 6488184 at *1 (E.D. Wash. June 12,
2020) (internal citation omitted).

Alaska RR Corp. v. Flying Crown Subdivision                            Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                Page 7
             Case 3:20-cv-00232-JMK Document 52 Filed 03/23/21 Page 7 of 7
